Citation Nr: 9904349	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-38 829	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from August 1941 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss.

The case was previously before the Board in August 1997 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the case is now returned to the Board 
for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral hearing loss meets the VA 
standards for hearing loss disability.

3.  There is no corroborating evidence for the veteran's 
contentions that he was exposed to acoustic trauma during 
service.

4.  The veteran did not engage in combat during his service.

5.  Although there is evidence of record indicating that the 
veteran has bilateral hearing loss related to noise exposure 
in service, those opinions were based on the unsubstantiated 
and contradicted history of acoustic trauma reported by the 
veteran.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaint, 
treatment, or diagnosis of hearing loss.  The veteran's 
enlistment examination in August 1941 showed that his hearing 
was 15/15 bilaterally.  On June 4, 1945 he was admitted to 
the sick list aboard ship with complaints of gagging, upset 
stomach, bad dreams at night, restless sleep, sore left 
kidney, and declining appetite.  It was noted that he was a 
"very nervous type" with a twitch in the right facial 
muscle when talking.  Since reporting aboard ship, he worried 
constantly about his wife and baby and the activities of the 
ship.  He dreamed about being killed by the "Japs" and 
worried that there would be an air attack.  On June 8, 1945, 
while at the U.S. Naval Fleet Hospital, the veteran reported 
dreams about fighting "Japs", although he had never been in 
combat.  He had developed anxiety about combat.  It was noted 
that his CO felt he was useless and it was reported that he 
had chronic sea sickness even when the sea was calm and when 
rough he was in his bunk.  It was noted that he was unable to 
work without great effort.  There were no complaints 
referable to noise exposure.  In July 1945 the veteran was 
admitted to the U.S. Naval Hospital in Portsmouth, and 
reported that during the entire time he was aboard, he was 
afraid they were going to go into combat.  Physical 
examination in July 1945, which included the ears, was 
reported to be negative.  In an August 1945 Medical Board 
report, it was noted that the veteran was the ship's cook 
first class, and had complained of severe combat dreams, 
although he had never been in combat.  He was subsequently 
discharged from service in September 1945 due to 
unsuitability for service.  It is unclear whether he 
underwent a separation examination.  A notation under 
"Termination of Health Record", at the bottom of the second 
page of his enlistment examination, showed that the veteran 
was terminated  by reason of approved recommendation of a 
Board of Medical Survey.  It was noted under the caption, 
"all physical defects, however slight", that there was "no 
disease (unsuited for further naval service)".  A Notice of 
Separation from the U.S. Naval Service showed that the 
veteran's last rating held was ship's cook first class for 18 
1/2 months and the next to last rating held was ship's cook 
second class for 12 months.  

The veteran filed an Application for Pension or Compensation 
(VA Form 526) in September 1945, claiming disability due to 
combat fatigue and nervousness.  No reference to any hearing 
loss or noise exposure was made.  A VA examination in May 
1946 showed no complaints of hearing loss or noise exposure 
in service.  It was noted that the veteran was able to hear 
ordinary conversation at 25 feet, bilaterally.  

In August 1994 the veteran submitted VA Form 21-526, 
Veteran's Application for Compensation or Pension, claiming 
that he had bilateral hearing loss that began in the early 
1940's.  He reported that his hearing loss was due to noise 
exposure as a gunner in the U.S. Navy.  

On VA examination in August 1994 the veteran reported 
decreased hearing and periodic tinnitus in both ears.  He 
gave a history of four years in the Navy, with much exposure 
to big guns on ships.  He claimed he was the number two point 
man and that there was no ear protection used in those days.  
He reported that he was in the Pacific during WWII.  He 
denied any noise exposure after 1945 and indicated he sold 
life insurance for 38 years.  Audiological testing revealed 
that his bilateral hearing loss met the VA standards for 
hearing loss disability under the provisions of 38 C.F.R. 
§ 3.385.  Bilateral hearing impairment, accompanied by 
reduced word recognition ability, was diagnosed.  

In his September 1995 notice of disagreement, the veteran 
claimed that he fired 20 mm guns on the USS LCI(L) 1094 
during WWII.  He indicated that he did complain about ringing 
in his ears while in service, but there was no doctor on 
board the USS LCI(L) 1094, only a pharmacist.   

In his October 1995 substantive appeal (Form 9), the veteran 
reported that he was a "Pointer #2 gun" in WWII and did 
complain of ears hurting and ringing to a "pharmacy mate" 
on board.  He claimed he had a hearing problem for 25 to 30 
years, but had been too busy working and did not have them 
checked.

Of record is a May 1996 medical opinion from an audiologist 
at the Salem VA medical center (VAMC).  The Board notes that 
the opinion pertains to another veteran, whose name had been 
blacked out.  The gist of the opinion is that it is 
impossible to determine the definite etiology of any hearing 
loss without pre- and post-audiological evaluation, and that 
any statement made regarding the effect of specific types of 
noise exposure in a person's life history are purely 
conjecture.  The RO cited this opinion in the August 1996 
supplemental statement of the case.

In June 1996 the veteran submitted a September 1993 
audiological report by Angela D. Sheppard, M.S., CCC-A, of 
Virginia Audiology, which showed that the veteran's hearing 
loss met the VA standards for hearing loss disability under 
the provisions of 38 C.F.R. § 3.385.  Mild sloping to severe 
sensorineural hearing loss, bilaterally, right greater than 
the left, was diagnosed.  No findings regarding hearing loss 
etiology or reference to service were noted.  The veteran 
also submitted a May 1996 letter from Ms. Sheppard, which 
showed that she had examined the veteran's hearing in 
September 1993 and had recently seen him when he requested a 
letter stating his degree of hearing impairment.  Ms. 
Sheppard indicated that during the case history the veteran 
reported a significant history of noise exposure during his 
military service, particularly during WWII.  Ms. Sheppard 
opined that the veteran's hearing loss was "consistent 
with" a history of noise exposure and that it was as 
"likely as not" that the noise exposure he underwent in 
service had an effect on the decrease in hearing.  She also 
noted that the veteran denied any exposure to recreational 
noise since his discharge from service.

In an August 1996 letter, Barry Strasnick, M.D. reported that 
the veteran's audiogram revealed a mid to high frequency 
sensorineural hearing loss, most prominent above 1000 Hz.  
Dr. Strasnick indicated that this was typically in the range 
associated with prior noise exposure, and noted that the 
veteran had a longstanding history of noise exposure due to 
his involvement in WW II, surrounded by heavy artillery.  Dr. 
Strasnick opined that the veteran's audiogram was 
"consistent with" a noise exposure type of hearing loss.

The Board remanded this case in August 1997 to obtain 
additional evidence including evidence of noise exposure in 
service.  At that time, the Board noted that the service 
medical records indicated the veteran had been a cook and had 
never been in combat.

In January 1998 the RO received a copy of the August 1996 
letter from Dr. Strasnick and a report of audiological 
testing at the Greenbrier Ear, Nose & Throat in October 1993, 
which showed that the veteran's hearing loss met the VA 
standards for hearing loss disability.  38 C.F.R. § 3.385.  
No reference to noise exposure in service or findings 
regarding etiology were noted in the 1993 report.

Received in January 1998 were private treatment records from 
Herbert Brewer, M.D. showing treatment for unrelated medical 
problems.  

In January 1998 the RO also received a May 1993 audiological 
evaluation done at Ear, Nose, Throat, Ltd., in which the left 
ear was noted to have borderline normal hearing through 2000 
Hz, dropping to a profound sensorineural hearing loss, with 
good discrimination.  The right ear was noted to have mild 
sloping to severe sensorineural hearing loss with fair speech 
discrimination.  No findings regarding etiology were noted.

Analysis

The veteran contends that he sustained bilateral hearing loss 
as a result of noise exposure during his service in WWII.  He 
initially claimed that he was a gunner.  He later reported 
that he was a cook during service, but was also a pointer for 
the number two gun.  He claims he did complain of his ears 
hurting and of hearing loss while on board ship, but there 
was only a pharmacy mate on board, and no doctor.

Initially, the Board finds that the veteran's claim is well- 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In this regard, the Board notes that in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  Also, evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Board notes that the veteran has submitted competent 
medical evidence of bilateral hearing loss disability by VA 
standards, and has submitted medical evidence relating his 
bilateral hearing loss to his reported noise exposure in 
service.  He has also asserted that he was exposed to noise 
in service as a gunner in service and reported he was a 
pointer for the number two gun.  For the purpose of 
determining well-groundedness, the veteran's contentions of 
having been exposed to noise during service are deemed to be 
credible.  King, supra.  Accordingly, the Board finds that 
the veteran's claim is plausible, as he has claimed to have 
had noise exposure in service, there is evidence of a current 
disability, and also seemingly competent evidence that the 
current bilateral hearing loss disability is related to the 
claimed noise exposure in service.  See Caluza, supra.

The Board is also satisfied that all relevant facts have been 
properly developed and there is no further assistance 
required in order to comply with 38 U.S.C.A. § 5107.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The record is devoid of 
any indication that there are other records available which 
might pertain to the issue on appeal.  In this regard, the 
Board notes that this matter was remanded to the RO for 
additional evidentiary development, as well as to provide the 
veteran the opportunity to submit any evidence he had 
concerning his claimed noise exposure in service.  A review 
of the record shows that the RO completed the requested 
evidentiary development, however the veteran has submitted no 
evidence concerning his claimed noise exposure in service.  
The Board notes that the duty to assist is not always a one-
way street, and although incumbent upon the RO, the veteran 
is also charged with the duty to assist in the development of 
his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Hence, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a). 

The establishment of a well-grounded, plausible claim does 
not dispose of the issue in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the veteran.  To deny a claim on its merits, the Board must 
determine whether a preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for a disability, there must 
be objective evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. § 
1110, 1131.  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  

The law also provides that, of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).  If a veteran alleges that he engaged in combat and 
there is no record of such activities, the Board must make a 
finding as to the credibility of the veteran's assertions 
that he engaged in combat, and then must make a finding 
whether he engaged in combat.  Cohen v. Brown, .10 Vet. App. 
128 (1997).

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Board notes that there is no question that the veteran 
has hearing loss which meets the criteria set forth in 
38 C.F.R. § 3.385, hence there is current disability.  The 
veteran essentially contends that he was exposed to noise in 
service as a gunner or pointer for a number two gun.  The 
Board finds that there is no evidence of record supporting 
the veteran's contentions.  The service medical records 
appear to be complete and there is no indication of any 
missing records.  He contends that his hearing loss started 
during service and that he reported his hearing problems to a 
pharmacy mate on board ship, however there is no record of 
this in the service medical records.  Service medical records 
do show that the veteran was treated for an unrelated 
condition during the last four months of service, however, 
such records are entirely negative for any complaints of 
hearing loss or noise exposure.  On examination in July 1945, 
prior to his separation, there were no hearing abnormalities 
reported or noted.  Moreover, he filed a claim for disability 
compensation in September 1945 and made no mention of any 
hearing loss, and then underwent VA examination in May 1946 
and again made no complaints of hearing loss or noise 
exposure.  

The Board finds that the veteran had ample opportunity during 
his last four months of service, and the months immediately 
following his separation from service to report any exposure 
to acoustic trauma and resulting hearing loss.  Had the 
veteran actually been exposed to such noise, and experienced 
hearing loss, the Board would expect such injury to have been 
reported at some time during the veteran's service or upon 
his separation or even on the VA examination in May 1946, 
approximately nine months after his separation from service.  

Additionally, his Notice of Separation from the U.S. Naval 
Service showed that he last worked as a ship's cook first 
class for 18 1/2 months, and prior to that he was a ship's cook 
second class for 12 months.  There is no indication he was a 
gunner, or a pointer for a number two gun, or was in any way 
involved in combat.  Even accepting the credibility of the 
veteran's contentions that he was exposed to noise from 
gunfire in service, there is not only no evidence 
corroborating his contentions, the available evidence 
contradicts his contentions.  In July 1945, two months before 
his separation from service, he reported being afraid that 
the ship would become involved in combat and had nightmares 
about combat, even though he reported that he had never been 
in combat.  In addition the medical records from service are 
negative for any complaints referable of noise exposure in 
service.  In light of the contemporaneous evidence from 
service which is inconsistent with the veteran's assertions, 
the Board finds that the veteran lacks credibility regarding 
the matter of his exposure to noise in service.  In view of 
this, the Board finds his contentions of being a gunner in 
service or a pointer on a number two gun to not be credible.  
Hence, the Board also finds that he was not in combat, and 
therefore, his claim for service connection is not entitled 
to consideration under 38 U.S.C.A. § 1154(b).  Moreover, the 
Board finds that the contemporaneous medical evidence, in the 
form of available service medical records, rebut the 
veteran's contentions that he was exposed to noise as a 
pointer for the number two gun in service.  The Board also 
notes that it was not until 1994, 50 years after his 
separation from service, that the veteran first initiated the 
current claim.  The Board finds the credibility and 
reliability of the veteran's current contentions to be 
significantly outweighed by the medical records 
contemporaneous with his service.

Further, to establish service connection, the veteran must 
show a nexus between service and the current disability.  The 
Board notes that after the veteran filed the claim for 
service connection for bilateral hearing loss in August 1994, 
he underwent a VA audiological examination in August 1994.  
He reported noise exposure in service, however, the examiner 
did not relate the veteran's bilateral hearing loss to the 
reported noise exposure in service.  

The veteran has also submitted a May 1993 audiological 
evaluation done at Ear, Nose, Throat, Ltd., a September 1993 
audiological report by Angela D. Sheppard, M.S., CCC-A, and 
an October 1993 report of audiological testing at the 
Greenbrier Ear, Nose & Throat.  These audiological reports, 
which were prepared approximately one year prior to when the 
veteran filed the initial claim of service connection for 
bilateral hearing loss based on noise exposure in service, 
contain no reports of noise exposure in service by the 
veteran.  In fact, there is no history noted on the reports 
and no findings as to hearing loss etiology.  Because the 
veteran has been found to lack credibility, the Board finds 
his more recent contention, in 1994, of hearing loss due to 
noise exposure in service to be unreliable.

In a 1996 letter, from Ms. Sheppard, it was noted that the 
veteran reported a significant history of noise exposure 
during his service, and based on that, Ms. Sheppard opined 
that his hearing loss was "consistent with" a history of 
noise exposure and that it was as "likely as not" that the 
noise exposure he underwent in service had an effect on the 
decrease in hearing.  In a July 1996 letter, Dr. Strasnick 
noted that the veteran had a longstanding history of noise 
exposure due to his involvement in WW II, surrounded by heavy 
artillery, and opined that the audiogram was "consistent 
with" a noise exposure type of hearing loss.  The Board 
initially notes Dr. Strasnick's opinion does not directly 
link the veteran's hearing loss to noise exposure in service, 
rather Dr. Strasnick uses the ambiguous terms of "consistent 
with".  Hence, it would be an insufficient basis for 
granting service connection.  Most significant, however is 
that both opinions are based on the veteran's uncorroborated 
contentions of noise exposure in service as reported to the 
examiners.  The Board has the duty to assess the credibility 
and weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The Board finds that the medical evidence favoring 
the veteran's claim was based predominantly on the history 
provided by the veteran, and that history has been found to 
be uncorroborated and unreliable.  In view of this, and as 
discussed above, the Board concludes that no probative weight 
can be assigned to the medical opinions of record as they 
rely upon the veteran's uncorroborated history.  The Board is 
not bound to accept the medical conclusions as they have no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As 
such, these opinions do not provide the necessary link 
between the veteran's current bilateral hearing loss and 
service, and do not satisfy the nexus requirement for a claim 
of service connection.  

In the August 1998 Statement of Accredited Representation in 
Appealed Case (VA Form 1-646), the veteran's representative 
has requested that the case be remanded to the RO for 
additional development to verify the veteran's claimed 
inservice noise exposure.  The Board has already once 
previously remanded the veteran's claim in an attempt to 
secure corroborating evidence for his claimed inservice 
exposure to noise.  Given the veteran's failure to respond to 
the request for additional information regarding his claimed 
inservice noise exposure, and the fact that the available 
records contradict the veteran's contentions, the Board finds 
that there is nothing further to be gained by again remanding 
the case.  

In reaching a decision, the Board has considered the doctrine 
of giving the benefit of the doubt to the veteran under 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the evidence is 
not of such approximate balance as to warrant its 
application. The fair preponderance of the evidence is 
against the veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

